Title: From Abigail Smith Adams to Catherine Nuth Johnson, 13 July 1810
From: Adams, Abigail Smith
To: Johnson, Catherine Nuth



Quincy July 13th 18010

you will Smile my dear Madam when I tell you, that I began a Letter to you, wrote two pages, and was then call’d down to company, left it upon my table by the side of a window, and when I returnd to finish it, it had taken to itself wings and flown away, not a trace of it could I find pray have the faries borne it to you in its unfinished state as a punishment to me for having so long delayed a replie to your last kind Letter?
I have been waiting in daily expectation of the arrival of the Horace in hopes that I should have had it in my power to have made you some return, for the entertaining extracts from Carolines Letter. She writes in better spirits than her sister. she has less anxiety: and less responsibility, consequently feels more at ease—
I really cannot think their situation by any means an Eligible one. I wish they could be removed consistant with the views of the President, and the benifit of the Country, or that Congress would make their allowence more adequate to the expensive establishment required of them—to give the same sallery to every foreign Minister, is like a Tailors making a coat, and requireing it to fit all sizes.
I have just closed Letters to mr Adams, to go by mr Jones, a young Gentleman whom the Ladies of your family must have seen last winter at Washington, as he past the last winter there—he has been in France, and is now going to St Peterburgh to pass the next winter there. he is a very sensible well informd young Gentleman with whose Father possesses an ample fortune—
I cannot throw any light upon the question You ask me, nor do I know the meaning of what was designd, by the Secretarys saying, “that would be the last despatch sent” I have not any Letters from my son, containing any public information. his last Letter containd a cypher: without which he would not venture to write freely—as the Emperor has returnd a Minister to our Government. I presume he would take offence at our being recalld, unless a new one should be sent.
Your Grandsons my dear Madam are well, and doing well they request me to present their duty to you.
Since the termination of the Election for Govenour, party spirit has dozed—and we appear to be quiet, for a time—I believe there has not subsisted in any quarter of the union not even in Baltimore which is a hot Bed—more party Rancour and virulence than has shown itself at what has been call’d, “the Head Masters of good principles” by their fruits ye shall know them—and those have been, both bitter, and sower—
when did you hear from your son? how is he? does his office support him? and, is he content thus Seperated from his family? how is the rest of your Family? have you heard from mrs Pope? how does she like her new situation? your Family as well as mine are Scatterd over the world—shall we ever meet again? is the thought which daily rises up in my mind.
known only to the great disposer of Life & death is the result, and unto him I commit our dear Children assured that what is best will be marked out, for your / Friend
Abigail Adams